DETAILED ACTION

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . Per preliminary amendment dated 8/14/19, claims 1-11 are currently pending in the application.

Restriction Requirement
Restriction is required under 35 U.S.C. 121 and 372.
This application contains the following inventions or groups of inventions which are not so linked as to form a single general inventive concept under PCT Rule 13.1. In accordance with 37 CFR 1.499, applicant is required, in reply to this action, to elect a single invention to which the claims must be restricted.
i.	Group I, claim(s) 1-7, drawn to a method of producing modified cellulose fibers additive,
ii.	Group II, claim(s) 8-10, drawn to a method of using modified cellulose fibers additive, and
iii.	Group III, claim(s) 11, drawn to a rubber composition comprising modified cellulose fibers.
The inventions listed as Groups I to III do not relate to a single general inventive concept under PCT Rule 13.1 because, under PCT Rule 13.2, they lack the same or corresponding special technical features for the following reasons: The technical feature that is common to Groups I to III is a modified cellulose fiber.  This feature is taught by the prior art to Virtanen et al. (WO 2015/033026 A1). Specifically, attention is drawn to Example 1 which teaches modified .
In light of above, there is lack of unity between the cited groups.

In response to a telephonic request on dated 3/16/21 for an oral election, Applicant’s Attorney, Mr. John Bailey, made a provisional election without traverse to prosecute the invention of Group III (claim 11). Affirmation of this election must be made by applicant in replying to this Office action. Claims 1-10 are withdrawn from further consideration by the examiner, 37 CFR 1.142(b), as being drawn to a non-elected invention.

Claim Objection
Claim 11 is objected to because of the following informality:
The term "obtainable" recited in the claim should be replaced with "obtained" because the recited term refers to modified cellulose fibers which does not yet exist, but which is obtainable through some future step or means.
Appropriate correction is required.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 11 is rejected under 35 U.S.C. 103 as being unpatentable over Ladouce (US 6,703,497 B1).
Ladouce teaches cellulose microfibrils with modified surface, characterized in that the hydroxyl functions present at the surface of the microfibrils are etherified with at least an organic compound comprising at least a function capable of reacting with said hydroxyl functions, a method for obtaining said microfibrils, and use thereof as agent for modifying viscosity, texture and/or as reinforcing filler (Ab.). Ladouce teaches allyl glycidyl ether as an etherification agent, and a base as an etherification catalyst (col. 6, lines 48-65, ref. claim 11, col. 9, lines 45-50), and an elastomer, such as SBR (col. 10, lines 56-65, Example 8, ref. claim 16). 
Ladouce does not teach a rubber composition comprising (1) modified cellulose fibers having claimed substituents and having cellulose crystal 1 structure and (2) fibrillating treatment after surface modification.
With regard to (1), Ladouce teaches allyl glycidyl ether in a small genus of etherification agents for reacting with hydroxyl groups on cellulose fibers, which would result in one or more substituent of formula (2) as recited in claim 11 (i.e. n=0) (col. 6, lines 48-65, ref. claim 11). Additionally, Ladouce teaches cellulose microfibrils as having a crystalline structure (col. 1, lines 58-62), and the original specification teaches that the cellulose I crystal structure is the natural form of cellulose [0037]. Given the teaching in Ladouce that the microfibrils maintain the original morphology (col. 2, lines 20-23), and the teaching on a small genus of etherification agents, including allyl glycidyl ether, it would have been obvious to one of ordinary skill in the art, as of the effective filing date of the claimed invention, to formulate rubber compositions comprising allyl glycidyl ether-modified cellulose microfibrils and reasonably expect the same to have a cellulose I crystal structure.
With regard to (2), it is noted that claims are drawn to a composition of matter, which composition is obviated Ladouce et al. Although Ladouce teaches etherification of microfibrils as opposed to fibrillation after the etherification of cellulose, it is noted that the limitation “and thereafter carrying out a finely fibrillating treatment” recited in claim 11 is a process limitation in a product-by-process claim. As such, patentability of said claim is based on recited product, and a skilled artisan would consider Ladouce’s product, i.e. allyl glycidyl ether-modification of cellulose microfibrils, to be patentably indistinct from a cellulose product prepared by allyl glycidyl ether-modification and subsequent fibrillation, absent evidence to the contrary.

Claim 11 is rejected under 35 U.S.C. 103 as being unpatentable over Yamada et al. (US 20190218357 A1), in view of Virtanen et al. (WO 2015/033026 A1, cited in IDS dated 11/24/20). 
Yamada teaches molding composition comprising modified cellulose fibers having an unsaturated bond (A), a thermoplastic resin and/or rubber (B), a peroxide (C) and a blowing agent (D) (Ab.), wherein the fibers may be microfibrillated during the mixing process [0019]. As a method of introducing the unsaturated bond into the cellulose fibers, the reference teaches that the process is not particularly and teaches introducing unsaturated bond via reaction of unsaturated compounds having functional groups capable of reacting with hydroxyl groups of the cellulose fiber [0022]. Yamada further teaches cellulose fibers of natural origin [0020].
Yamada does not teach a rubber composition comprising modified cellulose fibers having claimed substituents and having cellulose crystal 1 structure.
Virtanen teaches surface modified nanofibrillated cellulose fibers (Ab.), where in the hydroxyl groups on the surface is chemically modified by reacting with at least one modification group, i.e. by adding substituents with reactive functional groups such as allyl and/or epoxy groups, that such as modification provides for cellulose fibers with increased reactivity towards polymers due to reduced hydrogen bonding between the cellulose nanofibers and a better dispersion via interfacial bonding between the fibers and the polymer (page 5, lines 24-34). The reference teaches and exemplifies etherfication of cellulose fibers with allyl glycidyl ether (page 6, lines 15-23). Specifically, attention is drawn to Example 1 which teaches modified cellulose fibers derived from bleached birch and pine kraft, prepared by adding allyl glycidyl ether mixed with sodium hydroxide to cellulose fibers, followed by further epoxidation. Disclosed product in Table 2 comprising allyl groups derived from reaction of allyl glycidyl ether with hydroxyl groups of cellulose fibers would result in one or more substituent (2) as recited in claim 11 (i.e. n=0), said fibers further subjected to nanofibrillation (pages 10-11) for use with a thermoplastic resin (Example 3).
Given that Yamada teaches modified cellulose fibers in thermoplastics and/or rubbers, given that Yamada’s cellulose surface modification is not limited and is open to reaction of unsaturated compounds having functional groups capable of reacting with hydroxyl groups, and given the teaching in Virtanen on a method of modifying cellulose fibers to introduce allyl (i.e. unsaturated) groups for providing an increased polymer-fiber interfacial interaction and better dispersion, it would have been obvious to one of ordinary skill in the art, as of the effective filing date of the claimed invention, to utilize modified cellulose fibers as taught by Vertanen in Yamada’s rubber compositions with a reasonable expectation of success. With regard to limitations drawn to a process by which cellulose fibers are obtained, the discussion on process limitations in a product by process claim form paragraph 8 above are incorporated herein by reference.
Furthermore, both references teach natural cellulose fibers (Yamada-[0020], Vertanen- Example 1), and the original specification teaches that the cellulose I crystal structure is the natural form of cellulose [0037]. Moreover, Vertanen teaches reaction conditions within the scope of process limitations disclosed in the specification. Therefore, Vertanen’s modified cellulose fibers would either inherently have cellulose 1 crystal structure or would be reasonably expected by one of ordinary skill in the art to have cellulose 1 crystal structure.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Harlin et al. (US 2014/0088252 A1) teaches microfibrillated cellulose fibers modified with allyl glycidyl ether (page 4, Examples A-C) for coupling with polymers.

Any inquiry concerning this communication or earlier communications from the 
examiner should be directed to Satya Sastri at (571) 272 1112. The examiner can be reached 9AM-5.30PM on weekdays, except Wednesday. If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Gwendolyn Blackwell can be reached at (571)-272-5772. The fax phone number for the organization where this application or proceeding is assigned is (571) 273 8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/Satya B Sastri/
Primary Examiner, Art Unit 1762